DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, specification, and drawings filed 09/20/2021 have been considered and entered.
Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered.
Regarding the 112(b)/2nd indefinite rejection of claim(s) 2 & 6, Applicant argued that the amendment overcame said rejections; the Examiner is in agreement, therefore said rejections have been withdrawn.
Regarding new dependent claims 9 & 10, the Examiner is in agreement that the claims comprise allowable subject matter. 
Regarding the 103 prior art rejections of the independent claims, Applicant argued that the amendment overcame said rejections. The gist of the Examiner’s position for the independent claims is consistent with the interview summary dated 09/20/2021; however, the rejections are moot in view of the Examiner amendment which places the identified allowable subject matter of new dependent claims 9 & 10 into the independent claims.
Application is placed in condition for Allowance as put forth by the Examiner’s Amendment below.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with ATTNY Alexander Taousakis (75257) on 27SEP2021. The application has been amended as follows:

1. (Currently Amended) A system for diagnosing at least one contactor, the system comprising: 
a battery management system (BMS) circuit including a BMS; 

a failure determining unit which determines whether each of the at least one contactor is erroneously operated based on a sensing result output from each sound sensor, 
wherein in response to the sensed mechanical transition sound being different from a predetermined mechanical transition sound, the failure determining unit is configured to determine that failure is generated in the at least one contactor, 
wherein the at least one contactor includes a main contactor and a pre-charge contactor, 
wherein the BMS is configured to record a number of times of an on/off operation of the at least one contactor, 
wherein the failure determining unit is configured to: 
count a number of the mechanical transition sounds based the sensing result output from each sound sensor, and 
wherein the BMS or the failure determining unit is configured to compare the number of times of the on/off operation for each contactor with the number of the mechanical transition sounds of each contactor to determine if each contactor is erroneously operated. 

2. (Previously Presented) The system of claim 1, wherein the BMS circuit is electrically connected with the main contactor and with the pre-charge contactor. 

3. (Canceled) 

4. (Previously Presented) The system of claim 1, wherein at least one contactor control signal is applied from the BMS to the at least one contactor, and
wherein the failure determining unit determines whether the at least one contactor is erroneously operated and the at least one contactor control signal is erroneously operated based on the at least one 

5. (Currently Amended) A method of diagnosing at least one contactor, the method comprising: 
providing: 
a battery management system (BMS) circuit including a BMS; 
at least one sound sensor 
a failure determining unit; 
sensing, by each sound sensor, a mechanical transition sound generated during an on or off operation of the at least one contactor; and 
determining, by the failure determining unit, whether the at least one contactor is erroneously operated based on a sensing result output from each sound sensor, 
wherein in response to the mechanical transition sound being different from a predetermined mechanical transition sound, the failure determining unit determines that failure is generated in the at least one contactor, 
wherein the at least one contactor includes a main contactor and a pre-charge contactor, and 
wherein the method further comprises: 
recording, by the BMS, a number of times of an on/off operation of the at least one contactor; 
counting, by the failure determining unit, a number of the mechanical transition sounds based the sensing result output from each sound sensor; and 
comparing, by the failure determining unit or the BMS, the number of times of the on/off operation for each contactor with the number of transition sounds of each contactor to determine if each contactor is erroneously operated.

6. (Previously Presented) The method of claim 5, wherein the BMS circuit is electrically connected with the main contactor and with the pre-charge contactor. 

7. (Canceled) 

8. (Previously Presented) The method of claim 5, wherein at least one contactor control signal is applied from the BMS to the at least one contactor, and 
wherein the failure determining unit determines whether the at least one contactor is erroneously operated and the at least one contactor control signal is erroneously operated based on the at least one contactor control signal applied from the BMS to the at least one contactor and the sensing result. 

9. and 10. (Canceled)	
Allowable Subject Matter
Claim(s) 1-2, 4-6, and 8 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system for diagnosing at least one contactor comprising (omissions/paraphrasing for brevity/clarity) “a BMS”, “at least one sound sensor adjacent to a…contactor…, each sound sensor being configured to sense a mechanical transition sound generated during an on or off operation”, “a failure determining unit which determines whether each of the at least one contactor is erroneously operated based on a sensing result output from each sound sensor”, “wherein the BMS is configured to record a number of times of an on/off operation of the at least one contactor”, “wherein the failure determining unit is configured to: count a number of the mechanical transition sounds…, and…compare the number of times of the on/off operation for each contactor with the number of the mechanical transition sounds…to determine if each contactor is erroneously operated” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 5, 
the prior art fails to disclose or motivate one skilled in the art to perform a method of diagnosing at least one contactor comprising (omissions/paraphrasing for brevity/clarity) “a BMS”, “at least one sound sensor adjacent to a…contactor”; and “a failure determining unit”, “sensing, by each sound sensor, a mechanical transition sound generated during an on or off operation of the at least one contactor”, “determining, by the failure determining unit, whether the at least one contactor is erroneously operated based on a sensing result output from each sound sensor”, “recording…a number of times of an on/off operation of the at least one contactor”, “counting…a number of the mechanical transition sounds based the sensing result output from each sound sensor; and “comparing…the number of times of the on/off operation for each contactor with the number of transition sounds of each contactor to determine if each contactor is erroneously operated” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856